Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed March 18th, 2021, with respect to the rejection of claims 31-50 under 35 USC 103(a) have been fully considered and are persuasive.  The rejection of claims 31-50 under 35 USC 103 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over "An isotope-labeled chemical derivatization method for the quantitation of short-chain fatty acids in human feces by liquid chromatography-tandem mass spectrometry" by Han et al. in view of Official Notice.
Regarding claims 31 and 32, Han teaches a method for determining in a sample, by mass spectrometry, the presence, absence, or amount of one or more analytes selected from the group consisting of Acetic acid (C2), Propionic acid (C3), Butyric acid (C4), Isobutyric acid (C4), 2-Methyl-butyric acid (C5), Isovaleric acid (C5), Valerie acid (C5), Caproic acid (Hexanoic acid, C6), 3-Methylvaleric acid, 4-Methylvaleric acid (Isocaproic acid), Lactic acid, Pyruvic acid, Fumaric acid, Succinic acid, Malic acid, alpha-Ketoglutaric acid, Aconitic acid, Citric acid, Isocitric acid, and combinations thereof (Fig. 2. UPLC/MRM-MS (ultrahigh performance liquid chromatography multiple-reaction monitoring mass spectroscopy) chromatograms of (A) ten SCFAs (50 uM each) and (B) SCFAs detected in a human fecal extract. These ten SCFAs include (1) acetate, (2) propionate, (3) isobutyrate, (4) butyrate, (5) 2-methylbutyrate, (6) isovalerate, (7) valerate, (8) 3-methylavalerate, (9) isocaproate, and (10) caproate), the method comprising: a)    subjecting the sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the one or more analytes (pg 88, col 2, para 3; An Ultimate 3000 RSLC system (Dionex Inc., Amsterdam, The Netherlands) coupled to a 4000 QTRAP triple-quadrupole mass spectrometer (AB Sciex, Concord, ON, Canada) which was equipped with an ESI source and operated in the negative-ion mode, was used; pg 88, col 2, para 4; The MRM (multiple-reaction monitoring) transitions were optimized by direct infusion of the derivatives from a mixed standard solution containing 50 mM of each fatty acid ... In the enhanced product ion scans, the collision-induced dissociation (CID) fragment ions were produced by ramping the collision energy for the precursor ions from -120 V to -10 V in the collision cell), wherein the one or more analytes are derivatized prior to ionization (pg 88, col 1, para 4; Human feces were collected from three male and three female adults with regular diet as random samples after defecation ... The samples, once collected, were homogenized using a stainless steel bar. Approximately 2 g of each sample were precisely weighed and 20 mL of 50% aqueous acetonitrile were added, followed by vortex mixing for 5 min to extract the SCFAs. The samples were centrifuged in an X-22R Beckman centrifuge at 4000 x g and 10 degrees C for 10 min. The clear supernatants were collected; pg 88, col 2, para 1; For derivatization, 40 uL of each standard solution or of each of the supernatants were mixed with 20 uL of 200 mM 3NPH in 50% aqueous acetonitrile and 20 uL of 120 mM EDC-6% pyridine sulutiuii in the some solvont); b)    measuring, in a single injection, by mass spectrometry, the amount of the one or more ions from each of the one or more analytes (pg 88, col 2, para 1; After reaction, this solution was diluted to 2 mL with 10% aqueous acetonitrile. A 50-uL aliquot was mixed with 50 mL of the IS mix, and a 10-uL aliquot was injected for LC-MS/MS; Fig. 2. UPLC/MRM-MS chromatograms of (A) ten SCFAs (50 uM each) and (B) SCFAs detected in a human fecal extract. These ten SCFAs include (1) acetate, (2) propionate, (3) isobutyrate, (4) butyrate, (5) 2-methylbutyrate, (6) isovalerate, (7) valerate, (8) 3-methylavalerate, (9) isocaproate, and (10) caproate); and c)    using the measured amount of the one or more ions to determine the amount of each of the one or more analytes in the sample (Table 2, showing amounts of Acetate, Proprioate, Isobutyrate, Butyrate, Isovalerate, 2-Methylbutyrate, Valerate, 3-Methylvalerate, Isoproate, and Caproate detected in fecal solutions tested by LC/MRM-MS assay),
Han et al. does not specifically teach wherein the run time is less than six minutes. 
Han teaches wherein each analyte is allotted 1 minute each (pg 88, col 2, para 5.
The Examiner takes Official Notice that carrying out tasks in the shortest time required is a conventional objective pursued in the field and in industry in general.
The retention time window for the scheduled MRM was 1 min for each analyte), and it would have been obvious to one of ordinary skill in the art to specify wherein the run time is less than six minutes by choosing to analyze fewer analytes or reducing the time allotted per analyte to reduce the net amount of time required per sample run to expedite sample processing in the shortest time possible.
Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 31 and the remarks at pages 6-10 are overcome the prior rejection under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881